Citation Nr: 1335792	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-04 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for stomach cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to March 1985.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO and a transcript is of record.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims.

In the February 2010 claim, the Veteran's representative reported that the Veteran received treatment at the VA Medical Center (VAMC) in Temple beginning in 2004.  During the March 2012 hearing, however, the Veteran indicated that he started treatment at VAMC Temple shortly after separation from service in 1985.

The claims file contains VA treatment records beginning in 1985.  A May 1998 VA Central Texas Health Care System (HCS) treatment record shows that the Veteran returned for care for the first time since being seen at Temple in 1992.  A February 2010 RO file memorandum notes that VAMC Temple treatment records from May 1998 to June 2010 were available, but not printed due to excessive volume; the Veteran's specific report of treatment beginning in 2004 was noted.  Another RO file memorandum added to the claims file with the rating decision documents that pertinent treatment records for the period from January 2004 to June 2010 were added to the claims file.  While some VA treatment records for the period from May 1998 to 2004 are of record, based on the information above, it is unclear if all pertinent records have been obtained.

In addition, during the hearing, the Veteran's wife indicated that he was receiving both VA and non-VA treatment.  As the claim is being remanded for VA treatment records, the Veteran should be afforded an additional opportunity to provide written authorization for any private treatment records he would like VA to attempt to obtain on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names, addresses, and dates of treatment for any and all health care providers who have provided treatment for his stomach cancer.  Then, the RO/AMC should undertake appropriate development to obtain any pertinent and outstanding treatment records, to include records from the Central Texas HCS dated from May 1998 to January 2004.

The Veteran should be informed that his wife indicated that he received non-VA treatment during the March 2012 hearing, and that he must identify the provider and complete an authorization form if he would like VA to attempt to obtain any non-VA records in support of his claim.

2.  After obtaining any identified and outstanding records, the RO/AMC should undertake any other indicated development, to include obtaining a VA medical opinion if warranted as a result of any additional evidence received.

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

